 Case 1:06-cr-00916-NLH Document 32 Filed 11/23/20 Page 1 of 8 PageID: 184



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
UNITED STATES OF AMERICA       :
                               :    Crim. No. 06-916 (NLH)
     v.                        :
                               :
DARRYL PIERCE                  :    OPINION
               Defendant       :
______________________________:

APPEARANCES:

FEDERAL PUBLIC DEFENDER’S OFFICE
By: Julie A. McGrain, Assistant Federal Public Defender
800-840 Cooper Street, Suite 350
Camden, New Jersey 08102
     On behalf of Defendant Darryl Pierce

OFFICE OF THE UNITED STATES ATTORNEY
By: Diana Vondra Carrig, Assistant United States Attorney
401 Market Street, 4th Floor
Camden, New Jersey 08101
     On behalf of the United States of America


HILLMAN, United States District Judge

     Before the Court is Defendant Darryl Pierce’s Emergency

Motion for Reduction of Sentence [Dkt. No. 29] pursuant to the

First Step Act, 18 U.S.C. § 3582(c)(1)(A).         Defendant is

currently serving a 16-year sentence from the District of New

Jersey at Federal Correctional Institution (“FCI”) Fairton, a

medium-security prison in Fairfield Township, New Jersey.

     In the instant motion, Defendant seeks immediate release to

home confinement on the basis of a number of medical conditions

– sickle cell trait, glaucoma, osteoarthritis, enlarged prostate
 Case 1:06-cr-00916-NLH Document 32 Filed 11/23/20 Page 2 of 8 PageID: 185



- which he contends either individually or in combination put

him at a heightened risk for complications if he contracts

COVID-19.    The Government opposes Defendant’s motion, arguing

that Defendant has demonstrated neither extraordinary

circumstances warranting his release, nor that he merits release

under the factors set forth in 18 U.S.C. § 3553(a).          The

Government also asserts that the Federal Bureau of Prisons

(“BOP”) has taken significant steps to protect the health of

inmates in its custody, including those housed at FCI Fairton.

       For the reasons stated below, Defendant’s motion will be

denied.

  I.      FACTUAL AND PROCEDURAL BACKGROUND

       On January 28, 2010, pursuant to a plea agreement,

Defendant pleaded guilty to one count of a three-count

Indictment – namely, knowingly possessing a firearm after having

been convicted of three crimes in Pennsylvania courts, each

punishable by imprisonment for a term exceeding one year and

each constituting a violent felony or serious drug offense or

both – resulting from his May 12, 2006 arrest in Atlantic City,

New Jersey for fleeing police officers and running through

Bally’s Casino with a loaded .45 caliber semiautomatic pistol.

       On November 15, 2007, this Court sentenced Defendant to 192

months’ total imprisonment.
 Case 1:06-cr-00916-NLH Document 32 Filed 11/23/20 Page 3 of 8 PageID: 186



     Defendant first submitted a request for compassionate

release to the Warden of FCI Fairton on July 13, 2020.           At this

time, he has received no response to his request.          On August 11,

2020, Defendant filed a letter motion through counsel, seeking

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).

Defendant alleges that he suffers from a number of medical

conditions, including sickle cell trait, glaucoma,

osteoarthritis, and enlarged prostate, any of which alone or in

combination make him particularly vulnerable to becoming

seriously ill from COVID-19, and that he is more likely to

contract COVID-19 while incarcerated at FCI Fairton.

  II.   LEGAL STANDARD

     “The recently enacted First Step Act allows a defendant to

be afforded compassionate release for ‘extraordinary and

compelling reasons.’” United States v. Sellers, Crim. No. 10-

434, 2020 WL 1972862, at *1 (D.N.J. April 24, 2020) (quoting 18

U.S.C. § 3582(c)(1)(A)(i)).      Before bringing a motion for

reduced sentence on their own behalf, defendants first “must ask

the Bureau of Prisons (‘BOP’) to do so on their behalf, give BOP

thirty days to respond, and exhaust any available administrative

appeals.” United States v. Raia, Civ. No. 20-1033, 2020 WL

1647922, at *1 (3d Cir. April 2, 2020) (citing 18 U.S.C. §

3582(c)(1)(A)).    “Thus, under the First Step Act, a defendant

seeking a reduction in his term of imprisonment bears the burden
 Case 1:06-cr-00916-NLH Document 32 Filed 11/23/20 Page 4 of 8 PageID: 187



of satisfying both that he has (1) exhausted remedies before

seeking judicial review, and (2) that compelling and

extraordinary reasons exist to justify compassionate release.”

Sellers, 2020 WL 1972862 at *1 (citing 18 U.S.C. §

3582(c)(1)(A)).

     At this second step, a court may reduce an inmate’s

sentence pursuant to 18 U.S.C. § 3582(c)(1)(A) “if the court

finds that (1) extraordinary and compelling reasons warrant a

reduction, (2) the reduction would be consistent with applicable

policy statements issued by the Sentencing Commission, and (3)

the applicable sentencing factors under § 3553(a) warrant a

reduction.” United States v. Pabon, Crim. No. 17-165-1, 2020 WL

2112265, at *2 (E.D. Pa. May 4, 2020).

  III. DISCUSSION

     As the nation continues to grapple with the COVID-19

pandemic, the Court considers Defendant’s Motion and its

underlying concerns with seriousness.        However, as the United

States Court of Appeals for the Third Circuit has articulated,

“the mere existence of COVID-19 in society and the possibility

that it may spread to a particular prison alone cannot

independently justify compassionate release, especially

considering BOP’s statutory role and its extensive and

professional efforts to curtail the virus’s spread.” United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).
 Case 1:06-cr-00916-NLH Document 32 Filed 11/23/20 Page 5 of 8 PageID: 188



     Defendant alleges, and the Government does not dispute,

that Defendant has satisfied the exhaustion requirement by

submitting a request for compassionate release to the FCI

Fairton administration and receiving no response to that

request.   Therefore, the Court focuses on the second step of the

analysis: whether extraordinary and compelling reasons exist to

justify compassionate release.

     Defendant contends that “extraordinary and compelling

reasons” exist to justify compassionate release based on

Defendant’s various aforementioned chronic health conditions,

which allegedly put him at risk for severe illness.          The

Government responds by noting that the CDC has not recognized

any of Defendant’s listed conditions as a “high risk” condition,

nor even as conditions that “might” place one at an increased

risk.   The Government also asserts that Defendant is receiving

treatment for various conditions and that his ability to provide

self-care is “not substantially diminish[ed]” by his

imprisonment.

     Although the Court is sympathetic to Defendant’s concerns

about becoming seriously ill were he to contract COVID-19, his

medical history and the CDC guidelines do not seem to suggest
    Case 1:06-cr-00916-NLH Document 32 Filed 11/23/20 Page 6 of 8 PageID: 189



that his conditions create an “extraordinary and compelling”

risk. 1

       Next, Defendant argues that prison conditions at FCI

Fairton, and in BOP custody generally, put Defendant at

heightened risk of contracting COVID-19.           Defendant does not

allege specific shortcomings at FCI Fairton, but cites an August

2020 BOP update indicating that the rate of infection within BOP

facilities was higher than that in the general population.

       The Government argues that BOP has undertaken a number of

interventions, in accordance with its Coronavirus (COVID-19)

Action Plan (the “Action Plan”), to minimize risk of virus

transmission into and within BOP facilities.            These steps

include imposing restrictions on visitation, transfers, and non-

essential activities; increasing medical screening of inmates

and staff; and implementing changes in facility maintenance and

sanitation.      These steps appear to have had some effectiveness.

According to the BOP website, as of the date of this Opinion FCI

Fairton has only 8 confirmed active cases, all among staff. 2


1 Defendant’s most serious condition appears to be a heightened
risk for developing sickle cell disease. But as the government
notes and the defendant concedes, sickle cell trait is to be
distinguished from sickle cell disease. While sickle cell
disease would make defendant more at risk if he were to become
ill from COVID-19, and the trait makes him more susceptible to
developing sickle cell disease, he does not yet have the
disease.
2 See https://www.bop.gov/coronavirus/ (last visited November 19,

2020).
    Case 1:06-cr-00916-NLH Document 32 Filed 11/23/20 Page 7 of 8 PageID: 190



       The Court is mindful that the general conditions of

incarceration – confinement in relatively small enclosed spaces,

use of common bathrooms, rationed access to hygienic products

and healthcare – make prisons potential “hot spots” for virus

transmission.      However, given the markedly restrained

progression of the virus within FCI Fairton, as compared to

within the Delaware Valley region generally, BOP’s Action Plan

appears to be having a positive impact.

       Under the circumstances, granting Defendant’s request to be

released to reside with a friend in an unspecified location in

North Carolina could place him at greater risk of contracting

COVID-19 than the risk he currently faces.            As of November 19,

2020, North Carolina had 325,158 confirmed cases and 4,936

deaths and “is experiencing high levels of community

transmission of COVID-19 statewide.” 3

       The Court is sympathetic to Defendant’s concerns for his

health while in custody.        Nevertheless, Defendant has failed to

demonstrate that such concerns provide “extraordinary and

compelling” reasons justifying his compassionate release.




3 North Carolina Department of Health and Human Services, NCDHHS
COVID-19 RESPONSE, “COVID-19 North Carolina Dashboard”,
available at https://covid19.ncdhhs.gov/dashboard/ (accessed on
November 19, 2020).
 Case 1:06-cr-00916-NLH Document 32 Filed 11/23/20 Page 8 of 8 PageID: 191



     In the alternative, if the Court were to decide that

Defendant had demonstrated “extraordinary and compelling”

reasons for release, it would also have to weigh the sentencing

factors set forth in 18 U.S.C. § 3553(a), such as the nature and

circumstances of the crime, Defendant’s background and

characteristics, and the need for specific and general

deterrence. See Pabon, 2020 WL 2112265, at *2.

     In this case, several factors weigh heavily against

release.   Defendant’s crime of conviction evinced a lack of

concern for the safety of the general public.         Defendant is a

career criminal, committing serious crimes into his late 40s.

His history is replete with violations while on probation or

supervised release.    His prison disciplinary record is poor.

These are all factors that should give any court pause in

considering early release.      The Court thus finds in the

alternative that the sentencing factors in 18 U.S.C. § 3553(a)

weigh against Defendant’s release.

  IV.   CONCLUSION

     For the foregoing reasons, Defendant’s Emergency Motion for

Reduction of Sentence [Dkt. No. 29] pursuant to the First Step

Act, 18 U.S.C. § 3582(c)(1)(A), will be denied.          An Order

consistent with this Opinion shall issue on this date.


DATED: November 20, 2020                 /s Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.
